Title: To Thomas Jefferson from Samuel Ward, with Jeffferson’s Note, 29 August 1793
From: Ward, Samuel,Jefferson, Thomas
To: Jefferson, Thomas



Sir
New York 29 Augt 1793

I forward the enclosed at the desire of Mr. Adair—the Jays Cargo was shipd by Saml. Ward & Brothers—and was at their risk till its arrival in France.
I will take the earliest opportunity of laying the particulars of this shipment before you. I am Sir your most obedt sert

Sam Ward



[Note by TJ:]
The affidavit inclosed in this letter was sent to Mr. Pinckney. There is a duplicate of it in Mr. Vanderhorst’s letter of July 4. 93.

